Name: 97/686/EC: Commission Decision of 13 October 1997 recognizing that the production of certain quality wines produced in specified regions in Italy, by reason of their qualitative characteristics, is far from able to satisfy demand (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  beverages and sugar;  consumption;  cultivation of agricultural land;  Europe
 Date Published: 1997-10-22

 Avis juridique important|31997D068697/686/EC: Commission Decision of 13 October 1997 recognizing that the production of certain quality wines produced in specified regions in Italy, by reason of their qualitative characteristics, is far from able to satisfy demand (Only the Italian text is authentic) Official Journal L 289 , 22/10/1997 P. 0005 - 0009COMMISSION DECISION of 13 October 1997 recognizing that the production of certain quality wines produced in specified regions in Italy, by reason of their qualitative characteristics, is far from able to satisfy demand (Only the Italian text is authentic) (97/686/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1417/97 (2), and in particular Article 6 (4) thereof,Whereas, in accordance with Article 6 (1) of Regulation (EEC) No 822/87, all new planting of vines is prohibited until 31 August 1998; whereas, however, there is provision for Member States to grant authorization for new vine planting for the 1996/97 and 1997/98 wine years for areas intended for the production of:- quality wines produced in specified regions (quality wines psr), and- table wines designated as one of the following: 'Landwein`, 'vin de pays`, 'indicazione geografica tipica`, 'vino de la tierra`, 'vinho regional`, 'regional wine`, etc.,for which the Commission has recognized that production, by reason of their qualitative characteristics, is far from able to satisfy demand;Whereas requests for the application of that provision with regard to certain quality wines psr and table wines followed by 'igt` ('indicazione geografica tipica`) were submitted by the Italian Government on 17 July 1997;Whereas examination of these requests has shown that the quality wines psr and table wines 'igt` in question meet the conditions required under the measure; whereas the limit of 2 442 ha laid down in Regulation (EEC) No 822/87 has not been exceeded;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS DECISION:Article 1 The quality wines psr set out in the Annex hereto meet the conditions laid down in the second subparagraph of Article 6 (1) of Regulation (EEC) No 822/87 subject to compliance, for all the quality wines psr of the same region, with the increase in area set out in the same Annex.Article 2 This Decision is addressed to the Italian Republic.Done at Brussels, 13 October 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27. 3. 1987, p. 1.(2) OJ L 196, 24. 7. 1997, p. 10.ANNEX >TABLE>